In a consolidated action (1) to foreclose a second mortgage, and (2) to recover for work, labor and services, the appeal is from an *949order denying appellant’s motion to dismiss the complaint for failure to prosecute on condition that respondent notice the case for the next available Special Term. Order affirmed, with $10 costs and disbursements. The record contains sufficient evidence of appellant’s acquiescence in the delay to justify the disposition below as a valid exercise of the court’s discretion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.